Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant's submission filed on 1/10/2022  has been entered. Claim(s) 1-2, 4, 6-12, 14-19, 21 is/are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 14, the phrase “potential causes of a plurality of potential causes of the first degraded state are each specified using a different numerical value” is unclear as there is no mention of any numerical value in claim 14 or in the base claim and it is further unclear as to what the value would be different from. For the furthering of prosecution, the limitation will be taken as “potential causes of a plurality of potential causes of the first degraded state are each specified”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6- 7, 9, 11-12, 15, 17, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treuhaft (U.S. Patent App Pub 20100274970) in view of Edge (U.S. Patent app Pub 20070033264) in view of Santoro (U.S. Patent App Pub 20160028600).

	Regarding claim 1,
Treihaft teaches a method for indicating a degraded state of an authoritative name server, the method comprising: determining that a first authoritative name server is in a first degraded state; (See paragraphs 34, 35, 64, 15, Treuhaft teaches “authoritative nameservers are monitored in one embodiment to detect anomalies such as the nameservers becoming unavailable. When it appears that one more nameservers being unavailable” detecting degradation or unavailability of a server)
generating a status record indicating the first degraded state; (See paragraphs 12, 34, 35, 47, 54, claim 11, Treuhaft teaches “The cache 326, 336 at each cluster facilitates more efficient responses to DNS requests by storing domain name information such as DNS records corresponding to previously received DNS requests. The cache may also store other domain name information, such as pre-fetched domain name information. If the cache contains the DNS record(s) needed to respond to a DNS request, the DNS nameserver can return the cached information without contacting other nameservers to fulfill the request… further comprising: detecting one or more anomalies associated with the one or more authoritative nameservers; and modifying at least one domain name record in the local cache in response to detecting the one or more anomalies.”; modifying the record based on the status of the degradation)
wherein determining that the first authoritative name server is in the first degraded state comprises: detecting an abnormal pattern of queries received by the first authoritative name server from a plurality of requesters, or detecting an abnormal pattern of responses sent by the first authoritative name server to the plurality of requesters; (See paragraphs 15, 34, 79, Treuhaft teaches detecting an abnormal type pattern aka the server is not handling traffic well is degraded state)
wherein the status record includes at least one of a severity level of the first deqraded state or a cause of the first degraded state; (See paragraphs 34, 35, 79 Treuhaft teaches “The monitoring process may be configured to respond to various levels of anomalies. For instance, if it is known that a group of authoritative servers all serve a particular domain, an anomaly indication may be triggered when any one server becomes unavailable or when a predetermined number or percentage of the servers become unavailable. If an anomaly is detected at step 802, the recursive nameservers identify any domains at step 804 for which the serving authoritative nameservers have an indicated anomaly… In one example, the nameservers set a flag in the domain name records indicating that the record should not be deleted. This flag can override any default settings to delete records. For example, in closed addressing based hashing algorithms, a record may be deleted when a more recent record hashes to the same key. By setting the flag, the record can be maintained. In one embodiment, the nameservers changes one or more hashing parameters when an anomaly is detected. A closed addressing based hashing algorithm may changed in favor of a open addressing based technique when an anomaly is detected so that records are not overwritten and remain in the cache.” A severity level is included using at least flags)
associating the status record with a domain name service (DNS) response to a DNS query; and (See paragraphs 34, 35, 47, 54, Treuhaft teaches “The cache 326, 336 at each cluster facilitates more efficient responses to DNS requests by storing domain name information such as DNS records corresponding to previously received DNS requests. The cache may also store other domain name information, such as pre-fetched domain name information. If the cache contains the DNS record(s) needed to respond to a DNS request, the DNS nameserver can return the cached information without contacting other nameservers to fulfill the request”; status record is associated with the DNS query)
transmitting the DNS response and the associated status record to a requester. (See paragraphs 29, 34, 35,  79, 80, Treuhaft teaches “The monitoring process may be configured to respond to various levels of anomalies. For instance, if it is known that a group of authoritative servers all serve a particular domain, an anomaly indication may be triggered when any one server becomes unavailable or when a predetermined number or percentage of the servers become unavailable. If an anomaly is detected at step 802, the recursive nameservers identify any domains at step 804 for which the serving authoritative nameservers have an indicated anomaly. For those domains, the nameservers modify the cache entries to prevent deletion at step 806. In one example, the nameservers set a flag in the domain name records indicating that the record should not be deleted.” Responding to the requester with a status)
Treuhart does not explicitly teach but Edge teaches generating a status record specifying that the first authoritative name server is in the first degraded state. (See paragraphs 203-206, Edge teaches “Alternatively, instead of modifying a DNS server, a proxy DNS server may be used as an intermediary between a user's PC and a DNS server. In this case, the proxy DNS server receives DNS status codes (including DNS error codes) from the DNS server. In the event that a domain name is invalid, resulting in a DNS error code from the DNS server, then the proxy DNS server intercepts the DNS error code received from the DNS server and replaces (or amends) the received DNS error code with a DNS status code which includes the IP address of a helper server 140, 240, 340, 440”; generating an error code for the status record)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Edge with Treihaft because both deal with dns servers. The advantage of incorporating the above limitation(s) of Edge into Treihaft is that Edge teaches improves user interface for internet web browser. Presents error code indication to user when web page cannot be retrieved while presenting one or more alternative links relevant to the web page attempted to be viewed., therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Edge)
Treihart and Edge do not explicitly teach but Santoro teaches a degradation severity value specifying a severity level of the first degraded state, or a degradation cause value specifying a cause of the first degraded state. (See paragraphs 35-38, claims 1-6, Santoro teaches “the system can determine if the serving region cache server is in an offline state. For example, the serving region cache server can periodically send a notification to the system. When the system does not receive the expected notification, the system can determine that the serving region cache server is in an offline state. The serving region cache server may be offline due to an unexpected failure or as a result of scheduled maintenance….  wherein the operations further comprise determining that the first cache server has the offline status based on detection of a scheduled maintenance associated with the first cache server… wherein the operations further comprise determining that the first cache server has the offline status based on detection of a failure associated with the first cache server”; a value of the degraded state is specified. Ie offline due to maintenance )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Santoro with Treihaft and Edge because both deal with dns servers. The advantage of incorporating the above limitation(s) of Santoro into Treihaft and Edge is that Santoro teaches i allows most popular content to be stored in the cache when less popular content is retrieved from a server to maximize cost and time savings for providing content from the cache. The system can smoothly transition a portion of content requests to the alternate cache server and avoid condition in which load is shifted back and forth between a serving region cache server and the alternate cache server, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Santoro)

	Regarding claim 4,
Treihaft Edge Santoro teach the method of claim 1, wherein the status record further specifies at least one characteristic of the first degraded state, and further comprising determining the at least one characteristic and adding the at least one characteristic to the status record. (See paragraphs 12, 79, 80, Treuhaft the state of the DNS server being offline is stated)

	Regarding claim 6,
(See paragraphs 12, 14, 31, Treuhaft teaches  responding based on the priority of the DNS query ) 

	Regarding claim 7,
Treihaft Edge Santoro teach the method of claim 6, wherein generating the DNS response comprises determining that the priority is high and, in response, performing one or more DNS resolution operations that produce an address record, a text record, a service record, or a name server record associated with the DNS query. (See paragraphs 15, 16, 31, Treuhaft teaches based on a priority performing a DNS name server record with the DNS query at the least )

	 Regarding claim 11,
Treihaft Edge Santoro teach the computer-readable storage medium of claim 9, wherein associating the status record with the DNS response comprises generating a DNS message that includes the status record and the DNS response. (See paragraphs 15, 16, 34, Treuhaft updated status of dns records)
	
	Regarding claim 21,
Treihaft Edge Santoro teach the method of claim 1, herein a zone resiliency application included with the first authoritative name server determines that the authoritative name server is in the first degraded state without first receiving a message from a second authoritative name server indicatinq that the first authoritative name (See paragraphs 79,  78, Treihaft teaches nameserver is offline or under maintenance and reporting this information back to a main site based on anomaly without going through a second name server ) 

Similar Claims
Claims 9, 12, 15 list all the same elements of claims 1, 4, 6, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 4, 6 applies equally as well to claims 9, 12, 15. 

	Claims 17, 19 list all the same elements of claims 1,  4 but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1, 4 applies equally as well to claims 17, 19. Further regarding claims 17 the limitations A system comprising: a memory storing a zone resiliency application; and a processor that is coupled to the memory, and executes the zone resiliency application by: (See paragraphs 38, 50, 51, Treihaft)

Claim 2, 8, 10, 14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treuhaft (U.S. Patent App Pub 20100274970) in view of Edge (U.S. Patent app Pub 20070033264) in view of Santoro (U.S. Patent App Pub 20160028600) in view of Kaliski (U.S. Patent App Pub 20160173438) .

Regarding claim 2,
Treihaft Edge Santoro teach the method of claim 1.
(See paragraphs 67-68, Kaliski teaches a EDNS pseudo record)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Kaliski with Treihaft and Edge and Santoro because both deal with dns servers. The advantage of incorporating the above limitation(s) of Kaliski into Treihaft and Edge and Santoro is that Kaliski teaches a resolver operator can download a signed zone file each time the zone file changes thereby reducing the need to send further requests to the authoritative name server, therefore making the overall system more robust and efficient. (See paragraphs [0012] - [0013], Kaliski)

	
	Regarding claim 8,
Treihaft Edge Santoro teaches the method of claim 7.
Treihaft Edge Santoro does not explicitly teach but Kaliski teaches wherein determining that the priority is high comprises determining that the requester is included in a whitelist. (See paragraphs 70-71, Kaliski teaches a whitelist)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Kaliski with Treihaft and Edge and Santoro because both deal with dns servers. The advantage of incorporating the above limitation(s) of Kaliski into Treihaft and Edge and Santoro is that Kaliski teaches a resolver operator can download a signed zone file each time the zone file changes thereby reducing the need to send further requests to the authoritative (See paragraphs [0012] - [0013], Kaliski)

Claims 10 list all the same elements of claims 2,  but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2 applies equally as well to claims 10. 

Regarding claim 14,
Treihaft Edge Santoro teaches the computer-readable storage medium of claim 9.
Treihaft further teaches potential causes of a plurality of potential causes of the first deqraded state are each specified. (See paragraphs 15, 34, 79, Treuhaft teaches detecting an abnormal type pattern aka the server is not handling traffic well is degraded state)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Reddy with Treihaft and Edge and Santoro because both deal with dns servers. The advantage of incorporating the above limitation(s) of Reddy into Treihaft and Edge and Reddy is that Reddy teaches the method enabling automatic mitigation of network attacks is provided. The cached copy is accessed for the future use rather than refetching or recomputing the original data, thereby reducing the access time, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Reddy)
(See paragraphs 33-34, Kalisk teaches a DDOS attack on the server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Kaliski with Treihaft and Edge and Santoro because both deal with dns servers. The advantage of incorporating the above limitation(s) of Kaliski into Treihaft and Edge and Santoro is that Kaliski teaches a resolver operator can download a signed zone file each time the zone file changes thereby reducing the need to send further requests to the authoritative name server, therefore making the overall system more robust and efficient. (See paragraphs [0012] - [0013], Kaliski)

	Regarding claim 16,
Treihaft Edge Santoro and Kaliski teaches the computer-readable storage medium of claim 15.
Kaliski further teaches wherein generating the DNS response comprises determining that the priority is not high and, in response, specifying a DNS return code that indicates an error associated with the first authoritative name server. (See paragraphs 32, 41, Kaliski teaches an error with the namesever)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Kaliski with  into Treihaft and Edge and Santoro is that Kaliski teaches a resolver operator can download a signed zone file each time the zone file changes thereby reducing the need to send further requests to the authoritative name server, therefore making the overall system more robust and efficient. (See paragraphs [0012] - [0013], Kaliski)

Claims 18 list all the same elements of claims 2 but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2 applies equally as well to claims 18.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 

Applicant Argues: “Accordingly, the proposed Treuhaft-Edge-Santoro-Reddy combination at least fails to disclose, teach or suggest "determining that the first authoritative name server is in the first degraded state comprises: detecting an abnormal pattern of queries received by the first authoritative name server from a plurality of requesters, or detecting an abnormal pattern of responses sent by the first authoritative name server to a plurality of requesters  as recited in amended independent claim 1. Therefore, the proposed Treuhaft-Edge-Santoro-Reddy combination fails to disclose, teachor suggest each element of claim 1.”

Examiner’s response: Examiner respectfully disagrees and points to paragraph 79 of Treuhaft (U.S. Patent App Pub 20100274970) which teaches Step 800 is performed continuously in one embodiment as indicated by the recursive arrows in steps 802 and 808. The nameservers either check for a detected anomaly or can receive notifications of a detected anomaly. Various detections can be performed. The authoritative nameservers can be observed for repetitive server failure responses to identify that a server has become unavailable or that the server is not handling traffic well. The monitoring process may also access public records or be responsive to human input identifying an anomaly. The monitoring process may be configured to respond to various levels of anomalies. For instance, if it is known that a group of authoritative servers all serve a particular domain, an anomaly indication may be triggered when any one server becomes unavailable or when a predetermined number or percentage of the servers become unavailable. If an anomaly is detected at step 802, the recursive nameservers identify any domains at step 804 for which the serving authoritative nameservers have an indicated anomaly. For those domains, the nameservers modify the cache entries to prevent deletion at step 806. In one example, the nameservers set a flag in the domain name records indicating that the record should not be deleted. This flag can override any default settings to delete records. For example, in closed addressing based hashing algorithms, a record may be deleted when a more recent record hashes to the same key. By setting the flag, the record can be maintained. In one embodiment, the nameservers changes one or more hashing parameters when an anomaly is detected. A closed addressing based hashing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Chu, U.S. Patent App 20090248800, teaches a method involves obtaining a temporary second network addressing protocol (SNAP) address with a cross-border transport module (CBTM) i.e. tunneling endpoint, and converting bearer traffic packets between first network addressing protocol (FNAP)-compatible and SNAP-compatible formats. The CBTM is instructed to associate the temporary SNAP address with host's FNAP address, and a corresponding modified signaling protocol invite message is forwarded to an addressed-to host, where the invite message provides one of the FNAP addresses of the CBTM and the temporary SNAP address.
2. Yu, U.S. Patent App 20160294773, New and improved techniques for a behavior analysis based DNS tunneling detection and classification framework for network security are disclosed. In some embodiments, a platform implementing an analytics framework for DNS security is provided for facilitating DNS tunneling detection. For example, an online platform can implement an analytics framework for DNS security based on passive DNS traffic analysis 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444